DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT AND RESPONSE TO OFFICE ACTION, filed July 5, 2021.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated April 14, 2021, page 2, is withdrawn.
In view of Applicant’s amendment to claim 11 deleting the means-plus function language from the claim, the claim rejection under 35 U.S.C. 112(a) (pre-AIA  first paragraph) as set forth in the prior Office action, page 3, is withdrawn.
In view of Applicant’s amendments to independent claims 1, 10 and 11 to include the allowable subject matter of now-cancelled claim 2 as set forth in the prior Office action, page 9, the claim rejections under 35 U.S.C. 102(a)(1) and 103 as set forth in the prior Office action, pages 3-8, are withdrawn.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s information processing device including “storage that stores correspondence 
 	Claims 3-9 depend from claim 1.
 	Claim 10, drawn to a non-transitory computer readable medium, and claim 11, drawn to an information processing method, similarly recite the allowable subject matter of claim 1, drawn to an information processing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677